Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0065)

Complainant
v.

J&P Flash, Inc.
d/b/a Flash Market #112/Citgo,

Respondent.
Docket No. C-14-536
Decision No. CR3164

Date: March 19, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, J&P Flash, Inc. d/b/a Flash Market
#112/Citgo, at 2443 Thomasville Road, Pocahontas, Arizona 72455, and by filing
a copy of the complaint with the Food and Drug Administration's (FDA) Division
of Dockets Management. The complaint alleges that Flash Market #112/Citgo
impermissibly sold cigarettes to minors and failed to verify the purchasers’ ages
by means of photo identification containing a date of birth, violating the Federal
Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. Part 1140. CTP seeks to impose a $250 civil
money penalty against Respondent Flash Market #112/Citgo.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on February 4, 2014, CTP served
the complaint on Respondent Flash Market #112/Citgo by United Parcel Service.
In the complaint and accompanying cover letter, CTP explained that, within 30

days, Respondent should pay the penalty, file an answer, or request an extension
of time in which to file an answer. CTP warned Respondent that, if it failed to
take one of these actions within 30 days, the Administrative Law Judge could,
pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering it to pay the full
amount of the proposed penalty.

Respondent Flash Market #112/Citgo has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

e At approximately 4:25 PM CT on March 20, 2013, at Respondent’s
business establishment, 2443 Thomasville Road, Pocahontas, Arizona
72455, an FDA-commissioned inspector observed Respondent’s staff sell a
package of Pall Mall Red cigarettes to a person younger than 18 years of
age. Respondent’s staff also failed to verify the purchaser’s age by means
of photo identification containing a date of birth;

e Ina warning letter dated April 25, 2013, CTP informed Respondent of the
inspector’s March 20, 2013 observations, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned
that if Respondent failed to correct its violations, a civil money penalty or
other regulatory action could occur;

e At approximately 11:02 AM on August 5, 2013, at Respondent’s business
establishment, 2443 Thomasville Road, Pocahontas, Arizona 72455, an
FDA-commissioned inspector documented Respondent’s staff selling a
package of Marlboro Gold Pack cigarettes to a person younger than 18
years of age.

These facts establish Respondent Flash Market #112/Citgo’s liability under the
Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the regulations at 21
C.F.R. Part 1140 under section 906(d) of the Act. 21 U.S.C. § 387(a); see 21
U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of
age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means of photo
identification containing the bearer’s date of birth, that no cigarette purchaser is
younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against J&P
Flash, Inc. d/b/a Flash Market #112/Citgo. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

